Case 6:20-cv-00027-NKM-RSB Document 34 Filed 12/02/20 Page 1 of 8 Pageid#: 357




                                IN THE UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF VIRGINIA                                    
                                        LYNCHBURG DIVISION

 KIMBERLY HARTMAN                                       )
                                                        )
                    Plaintiff,                          )
                                                        )
 v.                                                     )
                                                        )
 CENTRA HEALTH, INC.,                                   )     Case No.: 6:20CV00027
                                                        )
 STEPHANIE EAST, and                                    )
                                                        )
 NATHAN CAMPBELL,                                       )
                                                        )
                    Defendants.                         )

                                          PROTECTIVE ORDER

          The Parties hereby jointly stipulate, agree and request that this Agreed Protective Order

 (“Protective Order”) be entered by this Court in this matter pursuant to the Court’s authority under

 Federal Rule of Civil Procedure 26(c) as follows:

          1.        In the course of this litigation it is anticipated that all parties will request access to

 information in which the parties or other individuals have some form of privacy interest,

 confidentiality interest, trade secret interest or privilege. The entry of this Protective Order is

 necessary to protect such information. Accordingly, the parties have entered into this Protective

 Order and request that the Court enter this Protective Order to prevent the unnecessary disclosure

 of confidential information except as set forth herein. “Confidential” as used herein does not

 include the meaning of the term as defined in Executive Order 13526 which addresses national

 security information.

          2.        As used in this Protective Order, “document” is defined as all writings of every type

 and description, whether draft or final, including but not limited to letters, correspondence,

 electronic mail, memoranda, notes, drawings, graphs, charts, photographs, telephone records,




 {2783376-1, 106642-00149-01}
Case 6:20-cv-00027-NKM-RSB Document 34 Filed 12/02/20 Page 2 of 8 Pageid#: 358




 memoranda of telephone conversations or personal conversations, video or audio recordings, and

 other data compilations from which information can be obtained and translated, computer printouts

 and disks, transcripts, affidavits, contracts, agreements, calendars, diaries, telegrams, newsletters,

 publications, reports, records, medical records, schedules, invoices, purchase orders, business

 plans, income and revenue projections, balance sheets and other accounting records, agendas,

 summaries, and all other such documents. Documents may also include, without limitation,

 answers to interrogatories, responses to requests for production, responses to requests for

 admission, depositions, and other information and/or documents disclosed pursuant to the

 disclosure and discovery rules set forth in the Federal Rules of Civil Procedure. The term

 “document” also includes all copies and versions thereof which contain any additional writing,

 underlining, notes, deletions, or any other markings or notations, or are otherwise not identical

 copies of the original. A draft or other non-identical copy is a separate “document” within the

 meaning of this term.

          3.        Any party to this action, or any non-party that is subject to a discovery subpoena,

 in responding to discovery in this action (hereinafter “designating party”), shall have the right to

 designate as “Confidential” any information, document or thing which it is disclosing and which

 it believes in good faith constitutes, contains, embodies, or reflects confidential medical

 information, policies, trade secrets, confidential business information, evaluations of medical

 professionals, information about medical patients, medical records, any information protected

 from disclosure by the Health Insurance Portability and Accountability Act (“HIPAA”) or other

 Federal or State law or regulation, communication between medical personnel and patients, any

 communication between medical personnel about patients, any policy, communication, or

 information, the disclosure of which would threaten public safety, technical, commercial,




 {2783376-1, 106642-00149-01}                        2
Case 6:20-cv-00027-NKM-RSB Document 34 Filed 12/02/20 Page 3 of 8 Pageid#: 359




 financial, personal or business information, revenue, profit, costs, margins, other materials that

 may affect a party’s competitive advantage if disclosed without restrictions, other valuable

 information covered by a legitimate privacy right or interest, or other non-public and confidential

 information.

          4.        Deposition transcripts, or portions thereof, may be designated as “Confidential” by

 any party to this action, or by the deponent by written notice to all counsel of record within twenty-

 eight (28) days after the party wishing to make the designation receives the transcript. Pending

 the expiration of the twenty-eight (28) day period, the entirety of the deposition transcript and all

 information therein shall be presumed be “Confidential”.

          5.        At any time after the delivery of documents designated “Confidential,” counsel for

 the receiving party may challenge the confidential designation of any document or transcript by

 providing written notice thereof to counsel for the producing party that specifically identifies the

 documents or information subject to the challenged designation. If the producing party seeks to

 maintain the confidential designation(s), it must endeavor to obtain dates from the Court and all

 other parties within 30 days of the objection, schedule a hearing with the scheduling clerk and

 noticing the hearing once it is set. If no hearing can be set within 30 days, the hearing shall be set

 as soon thereafter as possible. The document(s) shall remain “Confidential” until further ruling

 from this Court. All parties agree to act in good faith to provide available dates within 30 days of

 the objection and to make themselves available to appear at a hearing within 30 days of the date

 of the objection.

          6.        No information, documents or things identified as “Confidential” shall be disclosed

 to any person or entity except as set forth in this Protective Order. Nothing contained in this




 {2783376-1, 106642-00149-01}                        3
Case 6:20-cv-00027-NKM-RSB Document 34 Filed 12/02/20 Page 4 of 8 Pageid#: 360




 Protective Order shall affect the right of the designating party to disclose or use for any purpose

 the information, documents or things produced and/or designated by it as “Confidential.”

          7.        Documents are designated as Confidential by placing or affixing on them (in a

 manner that will not interfere with their legibility) the following notice: “CONFIDENTIAL.”

 Documents designated as “CONFIDENTIAL” will be replaced by unmarked copies for use at trial,

 without waiving the rights and obligations under this Order.

          8.        Information, documents and things designated as “Confidential” shall not be

 provided, shown, made available, or communicated in any way to any person or entity with the

 exception of:

          (i)       inside and outside counsel for each party to this action, including the law firms,
          their partners, shareholders, and associates who are working on this action on behalf of any
          party, and the paralegals, assistants, and stenographic and clerical employees working
          under the direct supervision of such attorneys;
          (ii)      Insurance carriers for the Defendants including its employees whom Defendants’
          counsel may deem necessary;
          (iii)     Employees, agents or representatives of Defendants whom defense counsel may
          deem necessary to consult for the preparation of trial of this case or other stages of this
          litigation and the Plaintiff in this action;
          (iv)      independent experts and consultants, and employees and assistants under the
          control of such experts or consultants, who are expressly retained or sought to be retained
          by any party to assist in the preparation or trial of this action or to consult on this case, with
          disclosure only to the extent necessary to perform such work;
          (v)       court reporters performing services in connection with this action;
          (vi)      the Court or its staff in connection with the Court’s administration and adjudication
          of this action;
          (vii)     outside vendors who perform litigation services including, but not limited to,
          computer database preparation, document coding, image scanning, photocopying, mock




 {2783376-1, 106642-00149-01}                            4
Case 6:20-cv-00027-NKM-RSB Document 34 Filed 12/02/20 Page 5 of 8 Pageid#: 361




          trial, jury profiling, translation, or exhibit preparation in connection with this action, but
          only for so long as necessary to perform those services; and
          (viii) any other individuals who are mutually agreed upon in writing by the parties to this
          action or who are approved by the Court upon motion by any party to this action.
          9.        Documents and things designated as “Confidential” shall not be provided, shown,

 made available, or communicated in any way to any person or entity with the exception of those

 persons or entities referred to in this Order.

          10.       In the event that any “Confidential” document is used in any court proceeding or

 deposition in connection with this litigation, it shall not lose its status as “Confidential” through

 such use, provided that the parties to this action take steps reasonably calculated to protect its

 confidentiality during such use.

          11.       Notwithstanding any other provision contained herein, this Order prohibits the

 parties from using or disclosing protected health information for any purpose other than the

 litigation for which such information was requested and requires the return to the covered entity

 from which it was received or destruction of protected health information (including all copies

 made) at the end of this litigation.

          12.       Upon termination of this action, within sixty (60) days, unless otherwise agreed to

 in writing by an attorney of record for the designating party, each party to this action shall either

 (a) assemble and return all information, documents and things designated as “Confidential,”

 including all copies, summaries, excerpts, charts or notes thereof, to the party or person from whom

 the “Confidential” material was obtained; or (b) certify in writing that all such information and

 material has been destroyed (including copies provided to third parties).

          13.       The inadvertent or unintentional disclosure by a party or non-party of information,

 documents or things which it believes should have been designated as “Confidential,” or other




 {2783376-1, 106642-00149-01}                        5
Case 6:20-cv-00027-NKM-RSB Document 34 Filed 12/02/20 Page 6 of 8 Pageid#: 362




 information that should not have been produced in this case, regardless of whether the information,

 documents or things were so designated at the time of disclosure, shall not be deemed a waiver in

 whole or in part of the party’s or non-party’s rights claim of confidentiality or right of

 nondisclosure, either as to the specific information disclosed or as to any other information relating

 thereto or on the same or related subject matter, provided that the party or non-party notifies the

 receiving party promptly upon discovery of the inadvertent disclosure or unintentional failure to

 designate. If a party or non-party inadvertently or unintentionally produces or provides discovery

 of any “Confidential,” without designating it as such, or otherwise produces irrelevant information,

 the party or non-party may give written notice to the receiving party(ies) that the information or

 material is “Confidential” or irrelevant and should not have been produced. The “Confidential”

 materials must be treated in accordance with the provisions of this Protective Order from the date

 of notice, and the irrelevant information must be returned.

          14.       The inadvertent or unintentional production of discovery which a party or nonparty

 later claims should not have been produced because of a privilege, including but not limited to the

 attorney-client privilege or work product privilege (“Inadvertently Produced Privileged Material”)

 will not be deemed to waive any privileges. A party or non-party may request the return of any

 Inadvertently Produced Privileged Material.         A request for the return of any Inadvertently

 Produced Privileged Material shall identify the discovery inadvertently or unintentionally

 produced and the basis for withholding such discovery from production. If a receiving party

 discovers that discovery may have been inadvertently or unintentionally produced, it shall

 promptly notify the producing party. If a party or non-party requests the return, pursuant to this

 paragraph, of any Inadvertently Produced Privileged Material, the receiving party(ies) shall not

 use or disclose, and shall immediately cease any prior use of, such materials and shall return to the




 {2783376-1, 106642-00149-01}                       6
Case 6:20-cv-00027-NKM-RSB Document 34 Filed 12/02/20 Page 7 of 8 Pageid#: 363




 party or non-party the Inadvertently Produced Privileged Material or confirm that the Inadvertently

 Produced Privileged Material has been destroyed and in either case, destroy all copies thereof. The

 receiving party(ies) returning or destroying such Inadvertently Produced Privileged Material shall

 not assert as grounds for an order compelling production of the Inadvertently Produced Privileged

 Material the fact or circumstances of the inadvertent or unintentional production or the information

 inadvertently produced therein.

          15.       If it is necessary to file documents or things containing “Confidential” with the

 Court, the filing party shall seek that such documents or things shall be filed under seal pursuant

 to the rules of this Court. However, nothing in this Order shall be construed as permitting the

 prospective filing of documents under seal. Any party seeking to file any papers designated

 “Confidential” under seal must comply with the procedures of Rule 9 of the Local Rules and any

 Rule 16(b) Scheduling Order that may be entered in this case.

          16.       In the event documents, information or things designated as “CONFIDENTIAL”

 are introduced into evidence or considered by the Court or the trier of fact, neither the designation

 nor the fact of such designation, shall be admitted into evidence or considered by the Court or the

 trier of fact; provided, however, that such documents, information or things themselves shall still

 be considered so designated and shall be submitted in accordance with this Order.

          17.       The designation of documents, information or things as “CONFIDENTIAL”

 pursuant to this Order shall not be construed as a concession that such documents, information or

 things is relevant or material to any issues or is otherwise discoverable or admissible. Nor shall

 the inspection or receipt by a party to this action of documents, information or things designated

 as “CONFIDENTIAL” constitute a concession that the documents, information or things are

 confidential.




 {2783376-1, 106642-00149-01}                       7
Case 6:20-cv-00027-NKM-RSB Document 34 Filed 12/02/20 Page 8 of 8 Pageid#: 364




          18.       Nothing in this Order precludes any party from seeking the entry of a separate

 confidentiality order or protective order by the Court, or from seeking to modify this Order with

 regard to any “Confidential” documents, information or things produced or given in this action or

 with regard to any other matter, for good cause shown.

          19.       At the conclusion of this action and any subsequent appeals, unless other

 arrangements are agreed upon, each document and all copies thereof which have been designated

 as “Confidential” shall be destroyed, or the parties may elect to instead return “Confidential”

 documents to the designating party. Nothing in this paragraph, however, shall be construed as

 prohibiting the attorneys for any party from maintaining a complete file regarding this action,

 including copies of documents that have been designated “Confidential”. Further, if a party had a

 document or a copy thereof in its possession prior to the commencement of this action, and that

 document was later designated “Confidential” by another party, nothing in this paragraph shall be

 construed as prohibiting the party who had the document or copies thereof in its possession prior

 to this action from retaining the document or copies thereof that were in its possession prior to the

 commencement of this action after the conclusion of this action.

          20.       This Protective Order shall bind the parties and their attorneys as soon as it is signed

 by attorneys for all of the parties, and it shall be submitted to the Court to be made an Order of the

 Court. This Protective Order may be modified by the Court at any time for good cause shown

 following notice to all parties and an opportunity for them to be heard.

          It is SO ORDERED.

                                                           Entered: December 2, 2020


                                                           Robert S. Ballou
                                                           Robert S. Ballou
                                                           United States Magistrate Judge


 {2783376-1, 106642-00149-01}                          8
